

117 HR 5268 IH: Preventing Future Tragedies Act
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5268IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Buchanan introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to implement certain recommendations of the Comptroller General of the United States with respect to the mitigation and prevention of training accidents, and for other purposes.1.Short titleThis Act may be cited as the Preventing Future Tragedies Act. 2.FindingsCongress makes the following findings:(1)According to a report from the Congressional Research Service, between 2006 and 2019, 32 percent of deaths of members of the Armed Forces killed while serving on active duty were the result of military training accidents while only 16 percent of such deaths during that same time period were individuals killed-in-action.(2)In 2017 alone, almost four times as many members of the Armed Forces died in training accidents as were killed-in-action.(3)The Government Accountability Office carefully studied military training accident data from 2010 through 2019 and made nine recommendations to more clearly establish procedures and mechanisms to help supervisors enhance vehicle safety and develop performance criteria and measurable standards for driver training programs.3.Implementation of Comptroller General recommendations relating to mitigation and prevention of training accidents(a)RequirementsThe Secretary of the Defense shall take such steps as may be necessary to carry out the following with respect to the Army, Navy, and Marine Corps:(1)To develop more clearly defined roles for vehicle commanders and establish mechanisms and procedures for tactical vehicle risk management to be used by first-line supervisors, including vehicle commanders.(2)To evaluate the number of personnel within operational units who are responsible for tactical vehicle safety and determine if these units are appropriately staffed, or if any adjustments are needed to workloads or resource levels to implement operational unit ground-safety programs.(3)To ensure that tactical vehicle driver training programs, including licensing, unit, and follow-on training programs, have a well-defined process with specific performance criteria and measurable standards to identify driver skills and experience under diverse conditions.(4)To evaluate—(A)the extent to which ranges and training areas are fulfilling responsibilities to identify and communicate hazards to units; and(B)to the extent to which such responsibilities are not being carried out, whether existing solutions are adequate or if additional resources should be applied to fulfill such responsibilities.(b)Consultation requirementThe Secretary of the Army, the Secretary of the Navy, and the Commandant of the Marine Corps shall jointly establish a formal collaboration forum among Army, Navy, and Marine Corps range officials through which such officials shall share methods for identifying and communicating hazards to units.